                     Case 1:19-cr-00251-LM Document 11-1 Filed 01/22/20 Page 1 of 2
                                                UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEW HAMPSHIRE

                                              PROCEDURE FOR MARKING EXHIBITS

          PURSUANT TO LOCAL RULE 83.13 NO LATER THAN ONE WEEK before a civil case is set for trial/hearing, counsel shall
furnish to the Clerk's Office:

          1. ORIGINAL of typed descriptive list of all exhibits to be offered. Each listing shall indicate whether the exhibit shall be
admitted into evidence by agreement of parties or marked for identification (ID). Forms for use in this listing may be obtained via the
Court’s website at the following link: http://www.nhd.uscourts.gov/cp/fuf.asp . Paper versions can be obtained from the Clerk's Office.
Alternatively counsel may submit their own exhibit list as long as it is in a similar format to the sample on the reverse of these
instructions.

          2. ORIGINAL MARKED EXHIBITS that will be used in the proceeding. Stickers for marking exhibits shall be printed with
GOVERNMENT EXHIBIT (yellow), PLAINTIFF'S EXHIBIT (yellow), OR DEFENDANT'S EXHIBIT (blue). Only the ORIGINAL exhibits
should have the colored sticker labels. Any copies for the judge, law clerk or opposing counsel should not have original stickers on
them and should only bear the transposed version of sticker. DO NOT BRING large or bulky (machinery, tires, etc.) or sensitive
exhibits. Those may be produced on the first day of trial.

         Copies of the exhibits should have been reviewed and exchanged by counsel. It is expected that no court time will have to be
spent while counsel review documents previously available to them. At the commencement of the proceeding, all agreed-to exhibits will
be offered and received into evidence. Those marked for ID will remain so until ruled upon during the proceeding or in the court's
opinion or otherwise. Counsel should make every effort to confer and agree on exhibits in advance on trial.

         PURSUANT TO CRIMINAL LOCAL RULE 16.1, in a criminal case counsel shall file and exchange:

         1. ORIGINAL of typed descriptive list of all exhibits to be offered no later than one week before case is set for trial.

         2. ORIGINAL MARKED EXHIBITS that will be used at trial no later than one day before the start of evidence.

JERS: If counsel have stipulated to the use of the Jury Evidence Recording System (JERS), the physical evidence still needs to be submitted
as outlined above. Submission of Electronic Exhibits shall be filed within 5 days before trial. They shall be conventionally filed on a data
storage device, such as USB, DVD or CD. All exhibits must load on 1 storage device. Please Note: Electronic exhibits submitted for use with
JERS must not display exhibit stickers. For more information, see: http://www.nhd.uscourts.gov/ct/jers.asp



                                                   ~~~~~~MARKING EXHIBITS~~~~~~

The original exhibits are held during trial in a rack at the Clerk's bench. For everyone's easy reference, exhibit stickers shall be placed
so they will be clearly visible when placed in numerical/alphabetical order in the rack: Exhibit sticker shall be placed on the upper right
hand corner of exhibit. (See reverse for example)

PLAINTIFF'S EXHIBITS: Marked numerically in sequence commencing with the number 1 and using PLAINTIFF'S EXHIBIT stickers.

GOVERNMENT'S EXHIBITS: Marked numerically, commencing with the number 1 and using GOVERNMENT EXHIBIT stickers.

DEFENDANT'S EXHIBITS: DEFENDANT'S EXHIBIT stickers. Defendant's exhibits shall be marked alphabetically in sequence,
commencing with the letter A, if total number of exhibits does not exceed 78 (three times through the alphabet). After the alphabet has
been used, begin with AA, BB, etc., followed by AAA, BBB, etc., for the third time through. If total number of exhibits exceeds 78:
Defendant's exhibits shall be marked numerically.

MULTIPLE PARTIES: If there are multiple defendants or third-party defendants submitting separate exhibits, use a letter designation
for the specific defendant before the exhibit letter or number. (Example: 2 defendants, Brown and White. Mark exhibits B-A, B-B for
Mrs. Brown, and W-A, W-B, etc. for Mr. White.)

AGREED-TO/ID: On exhibits to be admitted without objection: Mark with letter or number designation only and list accordingly, e.g. A
or 1. On exhibits to which objection will be made: Mark for identification, e.g. A (ID) or 1(ID), see reverse for example.

A SERIES: In the case of groupings of related exhibits (i.e. Photographs or medical records), mark with a number/letter or letter/number
designation, e.g. 1A, 1B etc. or B1, B2 etc. If a series of items (photos, receipts, checks) are to be marked, they should either be
mounted on a stiff backing (8 1/2" x11) OR a good quality color photo copy version can be submitted (1 per page is preferred in the
event opposing counsel objects to one and not the other. On the exhibit list, enter each sub-exhibit number and description separately.
(See example on reverse)

USDCNH-43 (10/12) (Previous Editions Obsolete)(continued on reverse)
Case 1:19-cr-00251-LM Document 11-1 Filed 01/22/20 Page 2 of 2
